      Case 1:15-cr-10256-RGS Document 614 Filed 04/09/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                                 FOR THE
                       DISTRICT OF MASSACHUSETTS

                                             No. 1:15-cr-10256-RGS
_______________________________________________

UNITED STATES OF AMERICA,
                        Plaintiff

Vs.

JOSE PEREZ, JR.
                              Defendant
_______________________________________________

      AGREED UPON MOTION TO RELEASE JOSE PEREZ, JR. FROM
                     PRETRIAL DETENTION


        Jose Perez, Jr., by his attorney, moves pursuant to 18 U.S.C.

§3145(b) that this Court reconsider its prior order of detention and

release Mr. Perez Jr. from confinement. The government agrees to this

motion for release of Mr. Perez Jr. subject to review by probation for a

suitable residence.

        The current coronavirus pandemic presents evidence and

information not previously available or presented to the court for

consideration of the release v. detention paradigm. In its previous order

of detention, this court concluded that the government met its burden of

proving by clear and convincing evidence that there were no conditions of

release that would reasonably ensure the safety of the community after

the defendant agreed to detention. This was before the coronavirus

pandemic attacked all aspects of life in America and the world.
     Case 1:15-cr-10256-RGS Document 614 Filed 04/09/20 Page 2 of 3



       Mr. Perez Jr. has asthma that is one of the high risk factors for

severe complications of Covid-19. He has also been ill with undiagnosed

intestinal issues and generalized pain, causing a thirty-pound weight

loss from the period of November 2019 to date when he was moved from

Wyatt Detention Center to Plymouth County Correctional Center where is

currently held. Mr. Perez Jr. was briefly hospitalized last week and

quarantined when he returned, presumably because of his high-risk

status.

       With regard to conditions of confinement at PCCF, as of March 28,

2020, COVID-19 infections were reported in staff, and suspected

infection among at least three inmates. The conditions of confinement

at PCCF remain unchanged with inmates unable to follow the six-foot

safe distance mandates that mirror general conditions in all detention

facilities1. Mr. Perez Jr. requests that he be released with the condition

that he reside, home confined, with his aunt, Josefa Pelaez in Lynn, MA.

Mr. Perez will agree to electronic monitoring if available. The address has

been provided to the probation office and government.




1
  In an effort to focus directly on this request for conditions of release, counsel has
elected to not encumber the pleading with the volume of affidavits and declarations
describing the realities of the coronavirus, COVID-19, as relates to detention and
detention at PCCF. The Court is asked to take judicial notice of these facts.
    Case 1:15-cr-10256-RGS Document 614 Filed 04/09/20 Page 3 of 3



      Defense counsel has conferred with probation and the

Government. Mr. Perez Jr. also has an open case in the matter of U.S. v.

Jose Perez, Jr., Docket No. 18:40034-TSH involving allegations of

Conspiracy to Distribute Controlled Substances and Possession of

Firearms in Furtherance of a Drug Trafficking Conspiracy. The

Government in the instant case is also prosecuting the referenced case

and assents to this motion. A motion for release from detention was filed

in the open case on 4/8/2020. Probation has indicated that upon the

filing of this motion, they will conduct a home inspection in whatever

manner possible.

      Mr. Perez requests permission to leave home confinement only for

medical needs.

                                            Respectfully Submitted,
                                            Jose Perez, Jr.
                                            By his counsel,

Date: 04/09/2020                            /s/ Vivianne Jeruchim_______
                                            Vivianne Jeruchim, Esq.
                                            BBO #547598
                                            Jeruchim & Davenport, LLP
                                            50 Congress St., Suite 615
                                            Boston, MA 02109
                                            617/720-6047

                       CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system,
will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing on April 9, 2020.

Date: 04/09/2020                            /s/ Vivianne Jeruchim_______
                                            Vivianne Jeruchim, Esq.
